Citation Nr: 1004004	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  09-05 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
secondary to service-connected left knee disorder.

2.  Entitlement to service connection for breathing 
disorders.

3.  Entitlement to service connection for renal cancer.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for a colon disorder.

6.  Entitlement to service connection for a digestive 
disorder.

7.  Entitlement to service connection for a reproductive 
disorder.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from April 1993 to December 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Veteran testified at a video-conference hearing in August 
2009.  It was agreed at the hearing that the record would be 
held open for 60 days for the Veteran to submit additional 
evidence.  The Veteran submitted evidence with a waiver of 
initial RO consideration of the evidence in October 2009.  
See 38 C.F.R. § 20.1304 (2009).

The issues of entitlement to service connection for renal 
cancer, and back, breathing, and skin disorders are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  There is no competent evidence that relates a colon 
disorder to service or any incident of service, including 
asbestos or chemical exposure.

2.  There is no competent evidence that relates a digestive 
disorder to service or any incident of service, including 
asbestos or chemical exposure.
 
3.  In August 2009, the Veteran withdrew his appeal of the 
claim for entitlement to service connection for a 
reproductive disorder.


CONCLUSIONS OF LAW

1.  A colon disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  A digestive disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. 
§§ 3.159, 3.303.

3.  The criteria for withdrawal of a substantive appeal by 
the Veteran have been met concerning his claim of entitlement 
to service connection for a reproductive disorder.  38 
U.S.C.A. § 7105(d)(5) (West 2002);; 38 C.F.R. §§ 20.202, 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in November 2005 and September 2006 
correspondence of the information and evidence needed to 
substantiate and complete the claims for service connection 
for colon and digestive disorders, including based on 
asbestos and chemical exposure.  The RO provided notice of 
how disability ratings and effective dates are determined in 
September 2006.  The claims were readjudicated in a January 
2009 statement of the case.

VA fulfilled its duty to assist the appellant in obtaining 
identified and available evidence needed to substantiate the 
claims.  Solicitation of a medical opinion is not necessary 
in connection with the claims of entitlement to service 
connection for colon and digestive disorders as there is no 
evidence indicating that either disorder may be associated 
with an established event, injury, or disease in service or 
that either disorder is due to chemical or asbestos exposure.  
See 38 C.F.R. § 3.159(c)(4)(C); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).   

VA has substantially complied with the notice and assistance 
requirements; and the appellant is not prejudiced by a 
decision on the claims at this time.  

Factual Background

The Veteran contends that he is entitled to service 
connection for colon and digestive disorders due to exposure 
to asbestos and various chemical substances during active 
duty service.  Specifically, he alleges that his work as a 
track vehicle engineer subjected him to exposure to asbestos 
from vehicle brakes and other asbestos related material.  
Furthermore, he alleges that he was exposed to various other 
hazardous materials and contaminants including rock dust, 
lead and lead based products, diesel fuel, and diesel exhaust 
particulate soot at various times during his active duty 
service.  

The Veteran's DD Form 214 confirms that served as a track 
vehicle engineer for two years and four months. 

The Veteran's service treatment records reflect that in 
December 1993, the Veteran presented with complaints of 
gastrointestinal symptoms.  He was placed on light duty for 
24 hours and advised to consume a bland diet.  In December 
1994, the Veteran was treated for complaints of nausea and 
vomiting associated with stomach cramps.  The assessment was 
rule out stomach virus.  The service treatment records are 
otherwise negative for any digestive or colon disorder.  

Post-service medical treatment records dated in 2003 show a 
diagnosis of hiatal hernia.  Records from 2005 show diagnoses 
of a hyperplastic polyp of the colon, diverticulosis, 
hemorrhoids, gastroesophageal reflux disease, and a hiatal 
hernia. 

The Veteran has submitted various internet treatises/reports 
pertaining to asbestos and chemical exposure but the articles 
do not address his specific claims.

The Veteran testified at an August 2009 video-conference 
hearing that he received treatment on one occasion in service 
for hemorrhoids.  He felt that his rectal polyps are due to 
chemical and asbestos exposure.  With regard to his digestive 
disorder, he recalled receiving treatment on two occasions 
during service for stomach-related illnesses.  He indicated 
that after he started working with chemicals, he developed 
digestive problems.  He acknowledged that he had not received 
any postservice treatment for any of his claimed disorders 
prior to 2002.  

Service Connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a) (2009).  Service connection may be granted for a 
disease diagnosed after service discharge when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Veteran contends that colon and digestive disorders are 
due to exposure to asbestos in service.  There is no specific 
statutory or regulatory guidance with regard to claims for 
service connection for asbestos-related diseases.  However, 
in 1988 VA issued a circular on asbestos-related diseases 
which provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (Oct. 3, 1997) (hereinafter "M21-1"). 
Subsequently, an opinion by the VA General Counsel discussed 
the development of asbestos claims. VAOPGCPREC 4-00 (April 
13, 2000).

The aforementioned provisions of M21-1 have been rescinded 
and reissued as amended in a manual rewrite (MR) in 2005. See 
M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, 
entitled "Developing Claims for Service Connection for 
Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, 
Sec. C, Para. 9, entitled "Service Connection for 
Disabilities Resulting from Exposure to Asbestos."

VA must analyze the veteran's claim of entitlement to service 
connection for colon and digestive disorders under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  The exposure may 
have been direct or indirect, and the extent or duration of 
exposure is not a factor.  M21-1MR, Part IV, Subpart ii, 
Chap. 1, Sec. H, Para. 29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
As to occupational exposure, exposure to asbestos has been 
shown in insulation and shipyard workers, and others.  M21-
1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran. 
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos-related disease 
related to alleged asbestos exposure in service.  VAOPGCPREC 
4-00.

Based on the evidence above, the Board finds that the medical 
evidence in this case fails to establish the Veteran has a 
current colon or digestive disorder related to service.  The 
Veteran received treatment on two occasions for 
gastrointestinal related complaints; however, there was no 
additional treatment, findings or diagnosis of a chronic 
digestive disorder during service.  Furthermore, the 
Veteran's service medical records show no findings or 
diagnosis in service of a chronic colon disorder.  

After service, the first medical evidence regarding a 
digestive disorder was in 2003 and in 2005 for a colon 
disorder.  Significantly, there are no medical opinions 
linking either a colon or digestive disorder to service.  
Service connection for a colon disorder and for a digestive 
disorder on a direct basis is not warranted.  

Further, the Veteran has not presented any medical evidence 
that indicates that there is a link, or any type of 
association between any currently diagnosed digestive or 
colon disorder and exposure to asbestos or any chemicals 
during active duty service.  While the Veteran may be 
competent to state that he worked with asbestos in-service, 
he is not competent to offer a medical opinion which requires 
specialized knowledge and training.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The only evidence supporting the Veteran's claims of 
entitlement to service connection for colon and a digestive 
disorders is his written statements and hearing testimony.  
Again, as a layperson without the appropriate medical 
training and expertise, the Veteran simply is not competent 
to render a probative opinion on a medical matter, to include 
a diagnosis. See Bostain v. West, 11 Vet. App. 124, 127 
(1998).

Therefore, after consideration of all the evidence, the Board 
concludes that the claim for service connection for colon and 
digestive disorders, to include as secondary to asbestos 
exposure or chemical exposure, must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  As the preponderance 
of the evidence is against the claims, that doctrine is not 
applicable in this appeal.

Withdrawn Claim

In February 2009, the Veteran submitted a substantive appeal 
indicating that he wished to appeal all issues listed in the 
January 2009 statement of the case.  This perfected his 
appeal to the claim of entitlement to service connection for 
a reproductive disorder.  At an August 2009 hearing before 
the Board, however, the Veteran indicated that he wished to 
withdraw his appeal as to this issue.

A substantive appeal may be withdrawn on the record at a 
hearing by the Veteran at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204(b).

As the Veteran withdrew his appeal as to the issue of 
entitlement to service connection for a reproductive 
disorder, there remain no allegations of error of fact or law 
for appellate consideration.  The Board therefore has no 
jurisdiction to review this issue.  The claim must therefore 
be dismissed.


ORDER

Entitlement to service connection for colon and digestive 
disorders is denied.  

The appeal of the claim of entitlement to service connection 
for a reproductive disorder is dismissed.




REMAND

The Board finds that additional development is needed before 
it can adjudicate the Veteran's claims of entitlement to 
service connection for renal cancer, and for back, breathing, 
and skin disorders.

With respect to the back disorder claim, the Veteran alleges 
that his disorder is secondary to his service-connected left 
knee disorder.  In conjunction with his claim, he underwent a 
VA examination in August 2006 which revealed moderate 
spondylosis at T7 through T9, posterior bulging of the L3-4 
and L4-5 with meylopathy, and mild degenerative joint disease 
of L1-L4.  The examiner concluded that a back disorder was 
not caused by or a result of the Veteran's service-connected 
knee problem.  

Although the examiner concluded that a back disorder was not 
caused by the Veteran's left knee disorder, he did not 
address whether any current back disorder was aggravated by 
the Veteran's service-connected left knee disorder.  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2009).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  Accordingly, a more definitive medical opinion 
on the question of whether a back disorder has been 
aggravated by the Veteran's service-connected left knee 
disorder is needed.   

The Veteran also contends that he is entitled to service 
connection for breathing disorders, renal cancer and a skin 
disorder due to exposure to asbestos and various chemical 
substances during active duty service.  The Veteran's 
personnel records confirm that served as a track vehicle 
engineer during service. 

The Veteran testified at the August 2009 hearing that to his 
knowledge, he was not aware of any pre-service or post-
service asbestos exposure.  Post-service private treatment 
reports, however, indicate that the Veteran complained of 
occupational asbestos exposure.   

The medical evidence establishes current diagnoses of 
acanthosis nigricans, dysplastic nevi, asthma, mild 
interstitial lung disease with hyperinflated air sacs, and 
renal cell cancer.   In a September 2009 letter, David L. 
Tolliver, D.O., concluded that the Veteran's benign and 
precancerous skin conditions were caused by direct skin 
exposure to solvents, diesel fuel and other chemicals during 
military service.  In a September 2009 letter, Oscar F. 
Figueroa, M.D., concluded that the Veteran's asthma and mild 
lung disease were caused by chemical inhalation and asbestos 
during military service.  Lastly, in an October 2009 letter, 
Bhasker R. Pujari, M.D.,  opined that it was more likely than 
not that the Veteran's renal cell cancer of the right kidney 
was caused by exposure to asbestos during military service.  

Given the private physicians opinions addressing the 
relationship between the appellant's skin and breathing 
disorders, as well as his renal cell cancer, to in-service 
asbestos and chemical exposure, the Board opines that VA 
examinations are warranted so that examiners can review the 
entire medical record, consider a complete history, and 
provide an informed opinion as to the relationship between 
any current lung disorder, renal cancer, and skin disorder 
and service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact Doctors 
Tolliver, Figueroa, and Pujari and request 
that they provide copies of all outpatient 
treatment records they have in their 
possession concerning their care of a lung 
disorder, renal cancer, and skin disorder.  
Any records received must be added to the 
claims folder.

2.  Thereafter, the Veteran should be 
scheduled for pulmonary, orthopedic, 
renal, and dermatological examinations to 
be conducted by physicians.  The claims 
folder must be provided to and reviewed by 
the examiners.  

Following the examination and a review 
of the claims file the pulmonologist 
must opine whether it is at least as 
likely as not (i.e., is there a 50/50 
chance) that any diagnosed respiratory 
disorder is attributable to the 
appellant's claimed in-service exposure 
to asbestos or other chemical exposure.  
A complete rationale for any opinion 
offered must be provided.  

Following the examination and a review 
of the claims file the dermatologist 
must opine whether it is at least as 
likely as not (i.e., is there a 50/50 
chance) that any diagnosed skin 
disorder is attributable to the 
appellant's claimed in-service exposure 
to asbestos or other chemical exposure.  
A complete rationale for any opinion 
offered must be provided.  

Following the examination and a review 
of the claims file the renal specialist 
must opine whether it is at least as 
likely as not (i.e., is there a 50/50 
chance) that renal cancer is 
attributable to the appellant's claimed 
in-service exposure to asbestos or 
other chemical exposure.  A complete 
rationale for any opinion offered must 
be provided.  

Following the examination and a review 
of the claims file the orthopedist must 
opine whether it is at least as likely 
as not (i.e., is there a 50/50 chance) 
that any diagnosed back disorder is 
aggravated by the appellant's left knee 
medial collateral ligament strain.  A 
complete rationale for any opinion 
offered must be provided.  

The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the Veteran's 
pertinent medical and other history.

3.  Thereafter, the RO must review the 
medical examination reports to ensure that 
they are in complete compliance with the 
directives of this remand.  If they are 
deficient in any manner, the RO must 
implement corrective procedures at once.

4.  The Veteran is to be notified that it 
is his responsibility to report for any 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Thereafter, the RO should readjudicate 
the claims of entitlement to service 
connection for a back disorder, breathing 
disorders, renal cancer, and a skin 
disorder.  If any benefit is not granted, 
the Veteran and his representative should 
be furnished with a supplemental statement 
of the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


